Citation Nr: 0928474	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for fungal infection 
and deformity of the toenails.

2.  Entitlement to service connection for bilateral eye 
disability as secondary to service-connected diabetes 
mellitus (Type II).
 
3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for low back and hip 
disability.

6.  Entitlement to service connection for skin cancer.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In the May 2008 substantive appeal, the Veteran requested a 
Travel Board hearing.  He subsequently withdrew that request 
in a written communication received later that month.  

A motion to advance this case on the docket due to the 
Veteran's advanced age was granted in July 2009.  See 38 
C.F.R. § 20.900(c) (2008).

The issue of entitlement to a compensable rating for fungal 
infection and deformity of the toenails is decided herein 
while the other issues on appeal are addressed in the remand 
that follows the order section of this decision.




FINDING OF FACT

The fungal infection and deformity of the Veteran's toenails 
involve less than 5 percent of the entire body area and less 
than 5 percent of exposed areas and have not required 
systemic therapy, but are manifested by pain on palpation.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
fungal infection and deformity of the toenails of the right 
foot and for a separate 10 percent rating, but not higher, 
for fungal infection and deformity of the toenails of the 
left foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7800 to 7806, 
7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency sent the 
Veteran a letter in August 2007 informing him that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  It also provided appropriate 
notice with respect to the effective-date element of the 
claim.  It included information on how VA determines the 
disability rating by use of the rating schedule and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  It also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to a compensable rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in April 2008.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
no additional evidence was submitted or identified by the 
Veteran or his representative after the required notice was 
provided.  Therefore, there is no reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  Although the Veteran was not 
afforded a VA examination specific to the disability 
affecting his toenails, the Board notes that the disability 
was described in the report of a September 2007 VA diabetes 
examination and that the record contains private treatment 
records which adequately describe his symptomatology.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to service 
connection has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The fungal infection and deformity of the Veteran's toenails 
currently are evaluated as noncompensable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  This code provides that 
dermatophytosis should be rated by analogy under Diagnostic 
Codes 7800 through 7805, which pertain to scars, or under 
Diagnostic Code 7806, which pertains to dermatitis or eczema, 
depending on the predominant disability.

The Board has considered the Diagnostic Codes applicable to 
scars in rating the Veteran's disability.  Diagnostic Code 
7800 does not apply to this claim since it pertains to 
disfigurement of the head, face, or neck.  Compensable 
ratings are not warranted under Diagnostic Codes 7801 and 
7802 because there is no evidence that the disability is 
analogous to deep scars associated with underlying soft 
tissue damage; that it causes limited motion; or that it 
affects an area exceeding 144 square inches.  In addition, 
compensable ratings are not warranted under Diagnostic Codes 
7803 and 7805 since there is no evidence that the disability 
is analogous to a superficial, unstable scar or that it 
results in limitation of function of the Veteran's toes.

There is evidence, however, to support the assignment of a 10 
percent rating for each foot by analogy to painful scars 
under Diagnostic Code 7804.  In this regard, the Board notes 
that an August 2007 private treatment record shows that the 
Veteran's toenails were tender on palpation and reflects a 
diagnostic assessment of onychomycosis and nail dystrophy 
with painful ambulation.  

The Board has considered whether the Veteran may be entitled 
to an even higher rating under Diagnostic Code 7806.  Under 
that code, a noncompensable rating is warranted for 
dermatitis or eczema if less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and if no more than topical therapy has been required during 
the past 12-month period.  A 10 percent rating is warranted 
if at least 5 percent but less than 20 percent of the entire 
body is affected, or at least 5 percent but less than 20 
percent of exposed areas are affected; or if intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  A 30 percent rating is warranted if 20 to 
40 percent of the entire body is affected, or 20 to 40 
percent of exposed areas are affected; or if systemic therapy 
such as corticosteroids or other immuno-suppressive drugs 
have been required for at least six weeks, but not 
constantly, during the past 12-month period.

Here, the August 2007 private treatment record notes that the 
Veteran's toenails were hypertrophic and discolored, and a 
September 2007 VA examination report notes that there was a 
severe fungal infection of all of the toenails with 
deformities.  There is no evidence, however, that the 
Veteran's disability affects at least five percent of his 
entire body or exposed areas.  There also is no evidence that 
his disability has required the use of systemic therapy such 
as corticosteroids or immunosuppressive drugs during the past 
12-month period.  Private treatment records show that he was 
prescribed a one-month treatment with oral antifungal 
medication in February 2006.  However, pharmacy records dated 
through August 2007 reflect that no additional systemic 
corticosteroids or immunosuppressive drugs subsequently were 
prescribed.  Accordingly, a higher rating of 30 percent is 
not warranted under Diagnostic Code 7806.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted more than the 10 percent 
ratings granted in this decision.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Although the Veteran 
retired several years ago, there is no evidence that the 
disability of his toenails interfered with his employment.  
In sum, there is no indication that the average industrial 
impairment from the Veteran's disability would be in excess 
of that contemplated by the 10 percent rating assigned 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 10 percent rating for fungal infection and 
deformity of the toenails of the right foot and a separate 10 
percent rating for fungal infection and deformity of the 
toenails of the left foot is granted, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

The Veteran wrote in a September 2007 statement that he had 
been receiving treatment at a VA medical facility in Salem, 
Virginia, since the early 1970s, or shortly after his 
retirement from active service.  The earliest VA treatment 
records associated with claims folder, however, are dated in 
2000.  It does not appear that efforts were made to obtain 
earlier records.  Since VA has a duty to obtain those records 
and since they may be pertinent to the Veteran's claims for 
service connection, the Board finds that further development 
to attempt to obtain these additional VA treatment records is 
in order.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should ask the 
Veteran to identify any outstanding 
records pertinent to his claims.  The 
RO or the AMC should undertake 
appropriate development to obtain a 
copy of any records identified by the 
Veteran.  In any event, the RO or the 
AMC should undertake appropriate 
development to obtain any outstanding 
VA treatment records from the VA 
medical facility in Salem, Virginia, 
for the period beginning in March 1972.  
If it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted, to include 
affording the Veteran a VA examination 
if it determines, after receipt and 
review of any additional evidence, that 
such an examination is necessary in 
order to decide any of the Veteran's 
claims.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


